Second Failure to Fully Respond to the Office Action
Applicant’s representative again failed to respond to the objections to claims 9 and 23.  “The reply by the applicant … must reply to every ground of objection and rejection in the prior Office action.”  
37 CFR 1.111(b) (Emphasis Added).
The Examiner’s Amendment below overcomes the objections to claims 9 and 23.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Young on December 10, 2021.
The application has been amended as follows: 

Claim 9. The device of claim 7, wherein at least one of the work element, the first dog element and the second dog element is configured to be removed from the handle portion and replaced.

Claim 23. The device of claim 20, wherein at least one of the work element, the first dog element and the second dog element is configured to be removed from the handle portion and replaced.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/David J. McCrosky/Primary Examiner, Art Unit 3791